Title: Amendments to the Constitution, [13 August] 1789
From: Madison, James
To: 




[13 August 1789]

   
   On 21 July, JM moved that the House take up amendments in the Committee of the Whole, as provided in his resolution of 8 June. After some debate, the House referred the 8 June resolution and all the amendments proposed by the state ratifying conventions to a select committee of one member from each state. This committee reported on 28 July (JM to W. C. Nicholas, 2 Aug. 1789 and n. 1). On 13 August, Lee moved that the Committee of the Whole take up the report of the select committee. JM spoke on this motion.


Mr. Madison. I beg leave to make one or two remarks more in consequence of the observations which have fell from the different sides of the house: Some gentlemen seem to think that additional propositions will be brought forward; whether they will or not I cannot pretend to say; but if they are, I presume they will be no impediment to our deciding upon those contained in the report. But gentlemen who introduce these propositions will see, that if they are to produce more copious debate than has hitherto taken place, they will consume a great part of the remainder of the session. I wish the subject well considered, but I do not wish to see any unnecessary waste of time, and gentlemen will please to remember that this subject has yet to go before the senate.
I admit, with the worthy gentleman who preceded me, that a great number of the community are solicitous to see the government carried into operation; but I believe that there is a considerable part also anxious to secure those rights which they are apprehensive are endangered by the present constitution; now, considering the full confidence they reposed at the time of its adoption in their future representatives, I think we ought to pursue the subject to effect. I confess it has always appeared to me in point of candor and good faith, as well as policy, to be incumbent on the first legislature of the United States, at their first session, to make such alterations in the constitution as will give satisfaction without injuring or destroying any of its vital principles.
I should not press the subject at this time, because I am well aware of the importance of the other business enumerated by the gentlemen who are adverse to the present motion, but, from an apprehension that if it is delayed until the other is gone through, that gentlemen’s patience and application will be so harassed and fatigued as to oblige them to leave it [in] an unfinished state, until the next session; beside, was the judicial bill even to pass now, it could not take effect until others were enacted, which probably at this time are not drawn up.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., II, 165–66.






[13 August 1789]

   
   After Lee’s motion passed, the committee took up the question of whether the amendments should be incorporated into the text of the Constitution or appended to it as a series of separate propositions.


Mr. Madison. Form, sir, is always of less importance than the substance; but on this occasion, I admit that form is of some consequence, and it will be well for the house to pursue that, which upon reflection, shall appear to be the most eligible. Now it appears to me, that there is a neatness and propriety in incorporating the amendments into the constitution itself; in that case the system will remain uniform and entire; it will certainly be more simple, when the amendments are interwove into those parts to which they naturally belong, than it will if they consist of separate and distinct parts; we shall then be able to determine its meaning without references or comparison; whereas, if they are supplementary, its meaning can only be ascertained by a comparison of the two instruments, which will be a very considerable embarrassment, it will be difficult to ascertain to what parts of the instrument the amendments particularly refer; they will create unfavorable comparisons, whereas if they are placed upon the footing here proposed, they will stand upon as good foundation as the original work.
Nor is it so uncommon a thing as gentlemen suppose; systematic men frequently take up the whole law, and with its amendments and alterations reduce it into one act. I am not, however, very solicitous about the form, provided the business is but well completed.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., II, 167–68 (also reported fully in Gazette of the U.S., 15 Aug. 1789). A motion to append the amendments to the Constitution was defeated.




